Citation Nr: 1609364	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-01 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In September 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). 

The Board remanded the appeal in April 2011, January 2013, July 2013, January 2014, September 2014, and June 2015 for additional development.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's right knee disability did not have its onset during, and is not related to, service; and arthritis of the right knee did not manifest itself to a compensable degree within one year of service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard February 2006 letter satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c). 

The Veteran's service treatment records, service personnel records, and VA treatment records have been obtained.  Attempts have been made to obtain private treatment records and hospitalization records from Bad Nauheim Dispensary in Germany.  These attempts were unsuccessful.  The Social Security Administration was contacted; they reported that no records were available.  The U.S. Army Crimes Records Center replied to a request for information by noting that the request exceeded the 40 year retention period for records.

The Veteran was afforded a VA examination in February 2013.  The examination report is adequate to adjudicate the claim because it is based on claims file review and because the examiner considered the Veteran's history and described the disability in question in sufficient detail so that the Board's decision is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).

VA's duty to assist has been met.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. §3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) .  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam,  78 F.3d 604 (Fed. Cir. 1996). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence may have limited evidentiary value. 

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence

The Veteran contends, and has testified, that at some point in the timeframe from July to September 1962, or July to September 1963, he was struck by a vehicle while stationed in Friedberg, Germany.  The Veteran testified regarding the accident that "It was a Volkswagen Bus and I went through the windshield.  He hit me and I went through the windshield from the outside and he knocked me approximately they said 125 feet off the road."  According to the Veteran, he was taken by ambulance to the Bad Nauheim Dispensary where he was treated by a Captain C. Pool:  

He examined me and my right knee was dislocated and my right hip was pushed out.  He had me on the table and he twisted and pulled and twisted and pulled and popped it back in, wrapped an Ace bandage around my knee and around my leg, gave me a set of crutches and had the alert driver which was over there that night take me back to the company."

The Veteran testified that the incident was investigated by the Criminal Investigation Division (CID) and that the military police were also involved.  He testified that he was placed on a "light duty" profile following the accident.

The Veteran testified to having problems "off and on" with the knee following service.  "But it would get to bothering me and I would rub Ben-Gay on it or take Tylenol for it, something to kind of relieve the pain.  Soak it in hot water.  That always helped."

The Veteran testified that in 1974 he went to his family doctor, a Dr. Rogers, for treatment of the knee, and that Dr. Rogers sent him to an orthopedist in Lufkin, Texas, who drained fluid from the knee.  He testified that he had surgery on the knee in Lufkin, Texas later in 1974.  He subsequently moved to Missouri and was treated by a private doctor in Kansas.  He first sought VA treatment for his right knee in approximately 2003.

The service treatment records do not contain any record of complaints or treatments related to the right knee.  At service separation, the Veteran denied any knee problems, and the lower extremities examination was normal.

The service personnel records contain no reference to any vehicle accident involving the Veteran.  Neither do they document any criminal or accident investigation or any reference to his being placed on a profile/light duty due to a knee injury.

No records are available from the private medical care providers referenced by the Veteran as having treated him beginning in the 1970s.

An August 2005 VA right knee X-ray noted degenerative changes.  At that time, the Veteran reported having had previous surgery on this knee.

A VA examination was conducted in February 2013.  The examiner diagnosed right knee degenerative joint disease and provided an opinion that it was at least as likely as not incurred in or caused by the Veteran's claimed in-service right knee injury.




Analysis

The record clearly demonstrates that the Veteran has a current right knee disability, diagnosed as degenerative joint disease.  However, the service treatment records do not document a right knee injury or complaints, and the earliest documentation of right knee arthritis in the record comes decades after his separation from service.

The Veteran contends that he suffered a significant right knee injury when he was hit by a vehicle in service in the early 1960s.  The Board has remanded the case multiple times and ordered extensive efforts to confirm such accident/injury in service, however no objective documentation has been found.  

Specifically, the service treatment records contain no complaints or findings related to the right knee; the Veteran denied knee problems at separation from service.  Despite the Veteran's contention that there was a criminal investigation by CID and that military police were involved, the service personnel records make no reference to an accident or criminal investigation; there is documentation of the Veteran being placed on a profile/light duty during service; no records were found at Bad Nauheim Dispensary; and the U.S. Army Crimes Records Center replied to a request for information by noting that the request exceeded the 40 year retention period for records.

While the Veteran is competent to report having been struck by a vehicle and suffering a right knee injury in service, the Board finds that his account is not credible in light of the objective evidence of record.  

The Veteran has testified to a significant, violent, incident in which he "went through the windshield from the outside and he knocked me approximately...125 feet off the road" and he "dislocated" his knee and was treated at an Army dispensary.  The Board finds that the lack of any mention of an incident of this magnitude in either the Veteran's service treatment records or service personnel records (which appear to be otherwise complete) and the lack of any trace of an official investigation of the incident makes his report not credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  

The Board finds it particularly persuasive that at the time of the Veteran's separation from service in 1963, the Veteran did not mention any knee injury in service or ongoing knee issues when asked about his medical history.  Moreover, although he acknowledged having a history of mumps, whooping cough, eye trouble, boils and car/train/sea/air sickness, he denied swollen or painful joints; arthritis; bone, joint or other deformity; or trick or locked knee.  Given the alleged severity of the initial injury as described by the Veteran and the continuing problems with the knee alleged by the Veteran, the Board finds it unlikely that he would not have reported that history upon separation from service, particularly when he did report a history of several rather minor medical issues such as boils and eye trouble.   

Also, given the severity of the injury as described by the Veteran and his allegation of being placed on light duty after the incident, the Board finds it unlikely that such a profile would not be recorded in the Veteran's service treatment records or service personnel records.  Yet, as noted, the service treatment and personnel records, which appear to be complete, have no documentation of any knee injury, knee complaints, or light duty profile because of a knee problem.

For these reasons, the Board finds the Veteran's account of injuring his knee in service to not be credible.  The February 2013 VA examiner's opinion that the Veteran's current right knee disability is related to his reported inservice injury is thus based on a factually inaccurate premise and cannot be relied upon as a basis for granting service connection.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); see also Swann v. Brown, 5 Vet.App. 229, 233 (1993) (rejecting the opinions of medical examiners whose opinions were based on an appellant's narrative, which the Board found was uncorroborated by service records).  There is no other competent, credible evidence even suggesting a causal nexus between any event of service and the current right knee disability.  

Because the Board has determined that the in-service event relied upon by the Veteran to support his claim did not occur and because the record does not support finding a causal nexus between any other in-service event and the Veteran's current right knee disability, the elements of a successful direct service connection claim have not been established.  Shedden, 381 F.3d at 1167.

The Board notes that, although the Veteran's arthritis of the right knee is considered to be a disease for which presumptive service connection could potentially be warranted under 38 C.F.R. § 3.309(a), there is no competent and credible evidence of record that shows that his arthritis manifested to a compensable degree within one year after discharge from service.  Indeed, the medical evidence of record indicates that the Veteran was first diagnosed with degenerative arthritis of the right knee many years after his period of service.

In sum, after consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's right knee disability was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  


ORDER

Service connection for a right knee disability is denied.


____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


